Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see with respect to the rejection(s) of claim(s) 2, 10 and 11 under 35 U.S.C. 112 (b) or pre-AIA , 2nd Paragraph, regarding an issue with claim 2, the Rejection of claims 1-7 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Boltz and the Rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over Boltz in view of Weir  have been fully considered and are all persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. 112 (b) based on indefiniteness issues in claim 1
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the abbreviation or trademark “HPB” since it has at least one additional plausible meaning including at least “high concentration powder carrier fluidized bed” and “anaerobic, hydrogen-producing biofermenter”; thus the abbreviation or trademark should be accompanied by its spelled out meaning where it first appears in line 1 of the claim; 
also in claim 1, it is unclear whether the following, respective, narrative or functional recitations of the claim, including “the…carrier is put into the biochemical tank”, “to obtain a mixed liquid”, “the mixed liquid flows into the concentration tank”, “a supernatant after…enters into a filter tank”, “is then discharged”, “is returned to”, “transports…to the biochemical tank” and “discharged, dehydrated and transported” correspond to respective structural system limitations defining inlets and outlets from the various recited tanks and cyclone separation and recovery system and/or fluid connections; also in claim 1, it is unclear whether the claim is positively reciting the “filter tank”, the “cyclone separation and recovery system”, “unit for dehydrating” and “final place” as discrete, distinct structural components of the ‘recovery system’.
In claims 3-7 and 11-17, it is unclear whether the various narrative descriptions of the composition of various substances contained in the recovery system, in these respective claims, correspond to any narrowing or further description of the recited recovery system concerning additional structural features or configurations of system components or introduce additional system components and thus the it is unclear whether these claims further limiting independent claim 1 from which they depend.
In claim 8, it is unclear whether “adopts a cyclone separator” is positively reciting a cyclone which is encompassed in the “cyclone…system” introduced in claim 1, or alternately recites an additional cyclone.
In claim 9, it is not clear what is meant by “1”, and it is unclear how recitations of specific inlet pressures and flows correspond to specific system structural features, or whether these definitively concern the same inlet as was introduced in claim 8 from which claim 9 depends.
In claim 10, it is unclear whether the recited method step of sieving using a specific mesh and sieving angle correspond to distinct system structural features, or definitively concern the same sieve introduced in claim 2.
In each of claims 16 and 17, it is unclear whether the recited “plurality of composite powder carriers” encompass the single powder carrier recited in claim 1, and also unclear as to which structural features recited in claim 1 are configured to treat or contain such plurality of composite powder carriers.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7 and 10-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear whether the various narrative descriptions of the composition of various substances contained in the recovery system, in these respective claims, correspond to any narrowing or further description of the recited recovery system concerning additional structural features or configurations of system components or introduce additional system components and thus the it is unclear whether these claims further limiting independent claim 1 from which they depend. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

			ALLOWABLE SUBJECT MATTER
Claims 1-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Independent claim 1 would distinguish in view of recitation of a recovery system comprising: the combination of biochemical tank operative for performing a biochemical treatment on wastewater with a composite powder carrier; followed sequentially with a concentration tank for obtained mixed liquid from the biochemical tank, a filter tank for filtration of supernatant from the biochemical tank;
 and additionally comprising a cyclone separation and recovery system operative to separate substances based on specific gravity, such that large specific gravity substances are recycled to the biochemical tank for re-use and relatively smaller specific gravity substances are discharged and dehydrated before being transported to a place for disposal;
with an additional return or recycle function for the concentrated sludge from the concentration treatment to the biochemical tank. 
The claims are now deemed to distinguish over the formerly applied Boltz patent of record for reasons of record concerning Boltz lacking such a filter tank configured to filtration of supernatant received from the concentration and biochemical tanks, and also lacking a cyclone separation and recovery system having the instantly claimed functionality to recycle large specific gravity substances to the biochemical tank for re-use and such that relatively smaller specific gravity substances are discharged and dehydrated before being transported to a place for disposal.
Independent claim 1 similarly is deemed to distinguish over newly cited Bott et al PGPUBS Document US 2019/0263696 which recites a similar overall, biochemical wastewater treatment and recovery system, employing a recovered and recycled biofilm media carrier, treatment tanks, filtration equipment and cyclone separation subsystem in sequential order, having various recycle and media reuse streams, however, again lacking a filter tank as claimed or the cyclone separation and recovery system having the particular, instantly claimed functionality.
NPL documents regarding Derwent translated abstracts from publications CN 108128889 and CN 109205955 are now made of record concerning systems employing composite powder carriers in biochemical wastewater treatment systems, however not suggesting the claimed combination of particular treatment units or multiple, recovery and reuse streams.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
5/16/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778